DETAILED ACTION
	Claims 1-15 are pending.  Of these, claims 12-15 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-11 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/21 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
37 CFR 1.121
The following is a quotation of 37 CFR 1.121(c):
(Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 

The amendment submitted 6.18.21 is not in compliance with 37 CFR 1.121, since the claims are missing the necessary claim identifiers.  Claims 12-15 are withdrawn, but are not identified as such.  Applicant is reminded to ensure that the claim identifiers are correct in the response to this Office Action.    
Status of the Rejections
The 102 rejection is withdrawn

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-11 are rejected under 35 U.S.C. 103 as unpatentable over Auguste (US Pat. Pub. 2013/0102947) in view of Sung et al. (US Pat. Pub. 2018/0271789).    
 As to claims 1-11, Auguste discloses a wound dressing comprising a hydrocolloid dispersed in an elastomer matrix comprising two hydrocarbon tackifying resins, which was discovered to impart improved staying power to the dressing (paragraph 12).  The elastomer may be a styrene-isoprene-styrene copolymer (SIS) as recited by claim 6 (paragraphs 22-25), and the tackifier may be an abietic resin or a terpene resin of claim 8 (paragraphs 34 and 42-44).  The dressing further comprises a hydrocolloid/hydrophilic polymer such as sodium carboxymethylcellulose (claim 7) in the amount of 2-50%, which overlaps the range recited by claims 2 and 5 (paragraphs 29-33).  The dressing further preferably comprises a plasticizing oil to stabilize the dressing against oxygen, heat, ozone, and UV radiation (“extender”)(paragraphs 47-49 and 54-55), wherein the extender may be a liquid paraffin compound  as recited by claim 9 (paragraphs 56-57).  Auguste teaches that the elastomer is present in the amount of 10-30% (paragraph 27), the tackier in the amount of 10-40% (paragraph 46), and the plasticizing oil extender in the amount of 5-20% (paragraph 59), wherein these ranges overlap those recited by claim 5.  Regarding claims 10-11, the composition further comprises an antioxidant such as Irganox® 1010 (a “hindered phenol”) in the amount of 
As to claims 1-11, Auguste does not further expressly disclose that the dressing is a sustained release dressing comprising sodium hydrosulfide as recited by claim 1 and in the amount recited by claim 2.   
Sung discloses a dressing comprising a sustained release composition for releasing sodium hydrosulfide as an active ingredient for wounds (Abstract and paragraphs 6, 50, and 54).  The composition comprises a hydrophilic polymer gel forming agent such as alginate, gelatin, or carboxymethyl cellulose, which results in the formation of a hydrocolloid gel (paragraphs 36, 42, and 63).  
As to claims 1-11, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the dressing of Auguste to incorporate sodium hydrosulfide to create a hydrogen sulfide sustained releasing dressing, since Sung expressly teaches that sodium hydrosulfide is useful for the treating of wounds when incorporated into a dressing very similar to the Auguste dressing since it comprises a hydrophilic polymer gel forming agent such as carboxymethyl cellulose, which results in the formation of a hydrocolloid gel, such that the skilled artisan reasonably would have expected that the use of sodium hydrosulfide in the Auguste hydrocolloid dressing would further enhance its ability to treat wounds, which is the intended use of the Auguste dressing.  

Response to Applicant’s Arguments
Applicant’s arguments will be addressed to the extent they may be relevant to the new grounds of rejection.
Applicant argues that Sung uses a carrier comprising fatty substances which acts as a barrier to delay the sodium hydrosulfide from contacting water, while the present disclosure uses the surfactant to control the contact with water, such that the technique for releasing hydrogen sulfide in Sung is different than in the present invention.
In response, Applicant is reminded that it is improper to import limitations from the specification into the claims.  MPEP 2111.01 II.  Here, Applicant has not pointed to any language in the present claims that would distinguish from the Sang dressing due to the technique used to control contact with water as asserted by Applicant.  Claim 1 merely recites a dressing comprising a hydrocolloid, a surfactant, and sodium hydrosulfide.  Therefore, since the prior art composition as modified in the rejection is a dressing comprising each of these ingredients, it reads on the present claims regardless of alleged differences regarding the function of the ingredients or the manner in which they interact in the composition.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








 /Patricia Duffy/Primary Examiner, Art Unit 1645